Citation Nr: 0618422	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-03 342	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.  




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1995 to October 2000.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  The case was previously 
before the Board in August 2004 when it was remanded for 
further development. 


FINDING OF FACT

The veteran's right shoulder disability is not shown to be 
residual of an injury in service, or to otherwise be related 
to service.  


CONCLUSION OF LAW

Service connection for residuals of a right shoulder injury 
is not warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, 
November 2003, August 2004, and March 2005 letters provided 
certain essential notice prior to the readjudication of his 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  These letters explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, the evidence he was responsible for providing, and 
advised him to submit any evidence or provide any information 
he had regarding his claim.  He has had ample opportunity to 
respond/ supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  While he was not 
advised of the criteria for rating residuals of a right 
shoulder injury, or those governing effective dates of 
awards, he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as rating and effective date criteria have no 
significance unless the claim is allowed, and the decision 
below does not do so.

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in September 2005.  He 
has not identified any pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

Service medical records show the veteran complained of right 
shoulder pain in July, September, and November 1998.  He 
denied suffering from any specific injuries, but complained 
that the pain increased when he did push-ups and that he 
could not complete the "up" movement of the exercise 
without experiencing a sharp pain.  He also stated that when 
he naturally swung his arms while walking, he would feel his 
shoulder popping in and out of place.  Objective examinations 
found no edema, no redness or bruising, and no tenderness to 
palpation.  Examination in July 1998 was positive for a noise 
or popping sound when the right shoulder was rotated, while 
September and November exams found crepitus, popping, and 
pain upon range of motion.  Assessments included a possible 
shoulder sprain/pulled joint muscle, possible bursitis, and 
possible nerve impingement.  The veteran was referred to 
physical therapy in November 1998.  He waived having a 
separation examination.

September 2002 and February 2003 appellate statements from 
the veteran note that he suffered from daily pain, and that 
he had not sought treatment for his pain as he knew it was 
something he would have to live with for the rest of his 
life.  He noted he treated himself with home treatment 
methods and over-the-counter medication.

February 2003 VA x-ray results reveal "bilateral, mild or 
early degenerative change, non-focal and non-specific" in 
both shoulders.  Anterior-posterior views in the region of 
each shoulder were essentially negative.

On September 2005 VA examination, the veteran reported that 
in 1998, during active duty, he was performing push ups and 
heard his shoulder "pop".  He noted having moderate to 
severe flare-ups of pain once a year during winter or damp 
weather.  These flare-ups would last for hours and cause 
severe functional limitations.  Physical examination revealed 
some tenderness upon deep palpation at the anterior aspect of 
the right shoulder; a negative rotator cuff test; no pain to 
posterior motion of the joint; no muscle atrophy; and normal 
muscle strength.  The examiner concluded that the veteran 
would not experience any functional limitation with 
repetitive use of the shoulder.  X-rays found no significant 
bony or joint abnormalities and normal soft tissues.  An MRI 
revealed "minimal tendinosis of the supraspinatus and 
minimal subacromial-subdeltoid bursitis with a small anterior 
hook of the acromiom."  The diagnoses were "symptomatic 
mild bursitis and tendinitis of the right shoulder."  After 
reviewing the veteran's claims file, the examiner concluded 
it was "less likely than not" that the veteran's mild 
tendinitis and bursitis were related to the symptoms of 
shoulder pain he had in service.  She noted her opinion was 
based on the "MRI reports showing only mild findings on his 
shoulder" and that she would "expect to find more severe 
findings in this MRI if his right shoulder condition started 
7 years ago when he was in active duty."  She opined that 
the "mild bursitis and tendinitis were more likely the 
results of normal frequent use of his shoulder and arms with 
no chronic disability expected from th[ese] mild findings and 
with the proper medical treatment."

C.	Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D.	Analysis

The veteran alleges his right shoulder has been hurting him 
since 1998 when he heard the shoulder "pop" while doing 
push-ups during active duty.  

Service medical records reflect that the veteran received 
treatment for shoulder pain in service and was provided with 
several "possible" diagnoses: shoulder sprain/pulled joint 
muscle, bursitis, and nerve impingement.  There is also 
evidence he has a current disability:  Based on a September 
2005 MRI, the VA examiner diagnosed the veteran with mild 
tendinitis and bursitis of the right shoulder.  However, 
there is no competent medical evidence relating the veteran's 
current right shoulder disabilities to his injury in service.  
The only competent medical evidence of record directly 
addressing this matter, the September 2005 VA examination 
report, indicates that the veteran's current disabilities 
were "less likely than not" related to the symptoms he 
experienced while in service, and were more likely the result 
of "normal frequent use of his shoulders and arms."  The 
examiner based her opinion on the mildness of the veteran's 
current disability, noting that if his disabilities had begun 
in service, they would currently be a lot more severe than 
what the MRI and x-ray results showed.  While February 2003 
X-rays were interpreted as showing early or mild degenerative 
changes in both shoulders (not found on later, 2005, X-rays), 
such findings do not trigger application of the chronic 
disease presumptions for arthritis provided in 38 U.S.C.A. 
§ 1112; 38 C.F.R. 3.307, 3.309 because they were not 
manifested in the first postservice year. 

The veteran's own statements relating his current 
disabilities to an injury in service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In summary, the preponderance of the evidence is against a 
finding that the veteran's current right shoulder 
disabilities were manifested in service or are residuals of a 
shoulder injury therein.  


ORDER

Service connection for residuals of a right shoulder injury 
is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


